FILED
                             NOT FOR PUBLICATION                            APR 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LENIER AYERS,                                     No. 10-36160

               Plaintiff - Appellant,             D.C. No. 3:08-cv-05541-RJB

  v.
                                                  MEMORANDUM *
HENRI RICHARDS; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Lenier Ayers, who is civilly committed in Washington state as a sexually

violent predator, appeals pro se from the district court’s summary judgment in his

42 U.S.C. § 1983 action alleging numerous constitutional violations in connection




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
with his confinement. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo, and may affirm on any ground supported by the record. Corales v.

Bennet, 567 F.3d 554, 562 (9th Cir. 2009). We affirm.

      Summary judgment was proper on Ayers’s claims alleging excessive force,

improper placement in administrative segregation, and improper housing

assignments because Ayers failed to raise a genuine dispute of material facts as to

whether defendants’ actions were reasonably related to the purpose of his

commitment or were punitive. See Jones v. Blanas, 393 F.3d 918, 931-32 (9th Cir.

2004) (analyzing conditions of confinement for civil detainees under the

Fourteenth Amendment and stating that, although such individuals cannot be

subject to conditions amounting to punishment, “[l]egitimate, non-punitive

government interests include . . . effective management of a detention facility”).

      We affirm the summary judgement as to all Ayers’s remaining claims for the

reasons stated in the magistrate judge’s reports and recommendations entered on

May 10, 2010 and November 4, 2010 and adopted by the district court on June 16,

2010 and December 1, 2010.

      The district court did not abuse its discretion by denying Ayers’s requests to

reopen discovery because Ayers failed to show that he diligently pursued his

previous discovery opportunities and how allowing additional discovery would


                                          2                                    10-36160
have precluded summary judgment. See Panatronic USA v. AT&T Corp., 287 F.3d

840, 846 (9th Cir. 2002).

      Ayers’s remaining contentions, including those concerning appointment of

counsel, are unpersuasive.

      We do not consider arguments raised for the first time on appeal. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                         3                                    10-36160